                   Case 20-11835-JTD     Doc 468      Filed 10/08/20       Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                  )
    In re:                                        )   Chapter 11
                                                  )
    GLOBAL EAGLE ENTERTAINMENT                    )   Case No. 20-11835 (JTD)
    INC., et al.,1                                )
                                                  )   (Jointly Administered)
                           Debtors.               )
                                                  )   Re: Docket No. 407
                                                  )
                                                  )   Objection Deadline:
                                                  )   October 8, 2020 at 4:00 p.m. ET
                                                  )   Hearing Date:
                                                  )   To be determined
                                                  )


    OBJECTION OF BMG RIGHTS MANAGEMENT (US), LLC TO FIRST MONTHLY
        APPLICATION OF LATHAM & WATKINS LLP FOR ALLOWANCE OF
      COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
    EXPENSES AS CO-COUNSEL TO DEBTORS AND DEBTORS IN POSSESSION FOR
          THE PERIOD FROM JULY 22, 2020 THROUGH AUGUST 31, 2020

             BMG Rights Management (US), LLC (“BMG”), by and through its undersigned counsel,

hereby submits this objection (the “Objection”) to the First Monthly Application of Latham &

Watkins LLP for Allowance of Compensation for Services Rendered and Reimbursement of

Expenses as Co-Counsel to Debtors and Debtors in Possession for the Period from July 22, 2020




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
      identification number are: Global Eagle Entertainment Inc. (7800), Airline Media Productions,
      Inc. (2314), Emerging Markets Communications, LLC (0735), Entertainment in Motion, Inc.
      (3908), Global Eagle Entertainment Operations Solutions, Inc. (3375), Global Eagle Services,
      LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC (2547), IFE Services (USA),
      Inc. (2120), Inflight Productions USA Inc. (8493), Maritime Telecommunications Network,
      Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN
      License Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44,
      Inc.(2959), and The Lab Aero, Inc. (9831). The Debtors’ address is 6080 Center Drive, Suite
      1200, Los Angeles, California 90045.
              Case 20-11835-JTD          Doc 468     Filed 10/08/20     Page 2 of 9




Through August 31, 2020 [Docket No. 407] (the “Application”).2 In support of this Objection,

BMG respectfully states as follows:

                                PRELIMINARY STATEMENT

       1.      The instant proceeding has been pre-arranged for the benefit of Debtors’ first lien

lenders. Their plan is to transfer the Debtors’ business to the first lien lenders through a prompt

Section 363 bankruptcy sale under which the first lien lenders will credit bid their debt to purchase

the Debtors’ assets and thereby wipe out all junior creditors and equity interest holders.

       2.      BMG is owed an outstanding $3.5 million by Debtor Global Eagle Entertainment

(“GEE”) in connection with a settlement the parties reached and that arose from BMG’s allegations

of copyright infringement against GEE. If the Debtors’ and first lien lenders prearranged deal

comes to fruition, BMG’s interests as an unsecured creditor will become valueless.

       3.      And yet, the law firm of Latham & Watkins LLP (“Latham”), bankruptcy co-

counsel for the Debtors herein, has filed its first monthly application for allowance of

compensation of services rendered and for reimbursement of expenses seeking compensation in

the amount of $2,423,423.50 (and requests payment of 80% of that amount, or $1,938,738.80) plus

reimbursement of $34,993.56 of expenses.

       4.      BMG objects to the Application in which Latham seeks such compensation in the

Application for six (6) months’ of work on a pre-packaged bankruptcy where the plan is to

essentially allow some banks, who all had their own lawyers working on this deal for months, to

foreclose on GEE in a way and take it over while stiffing every single unsecured creditor. While

there is an expedited bidding process in place, it is immoral for Latham to ask, during the current

Covid-19 pandemic, to be paid the excessive amount of $2.5 million.

       5.      Moreover, for the reasons set forth below, Latham’s compensation as set forth in

the Application should be denied (or, in the alternative, reduced) because:


2
    Capitalized terms used but not defined herein shall have the meaning ascribed to such terms
    in, as applicable, the Application.



                                                 2
                Case 20-11835-JTD        Doc 468      Filed 10/08/20     Page 3 of 9




                a)     Latham staffed eighty-five (85) attorneys – twenty-five (25) partners, six
                       (6) counsel and thirty-six (36) associates – and eighteen (18)
                       paraprofessionals on this case, resulting in significant duplication of efforts
                       and numerous unnecessary internal communications and conferences. As
                       set forth more fully below, these duplicative and unnecessary charges
                       cannot be considered reasonable or necessary to the administration of these
                       cases and Latham should not be compensated for these charges.

                b)     In contravention of local rules, Latham failed to provide detail to support
                       many time entries. The lack of detail makes it difficult to determine whether
                       the work performed was necessary and appropriate.

                c)     Timekeepers also submitted duplicative time entries for the same date and
                       payment for such duplicative entries should be denied.

       6.       Therefore, as more fully set forth below, the Application should be properly denied.

                                         BACKGROUND

       7.       On July 22, 2020 (the “Petition Date”), each of the Debtors commenced a case

(collectively, the “Chapter 11 Cases”) by filing a petition for relief under chapter 11 of title 11 of

the United States Code (the “Bankruptcy Code”). The Chapter 11 Cases are being jointly

administered.

       8.       On August 5, 2020, pursuant to Bankruptcy Code section 1102, the United States

Trustee for the District of Delaware (the “U.S. Trustee”) appointed an official committee of

unsecured creditors in the Chapter 11 Cases [Docket No. 109] (the “Committee”).
       9.       On August 27, 2020, the Court entered the Order Establishing Procedures for

Interim Compensation and Reimbursement of Expenses of Professionals (the “Interim
Compensation Order”). [Docket No. 262]

       10.      The Interim Compensation Order provides that on or after the 5th day of each

calendar month, following the month for which compensation is sought, Latham may file with the

Court an application for interim approval and allowance of compensation for services rendered

and reimbursement of expenses incurred during any preceding month or months. The Application

was Latham’s first application for interim compensation.




                                                  3
              Case 20-11835-JTD          Doc 468      Filed 10/08/20     Page 4 of 9




       11.     Following service of a monthly fee application, noticed parties may file an

objection to a monthly fee application on or before 4:00 p.m. on the 20th day following the date

the fee application is filed. If an objection is properly filed and the parties are unable to reach a

consensual resolution, Latham may either (i) file a response to the Objection with a request for

payment of any portion of the amounts subject to the objection, or (ii) forego payment of such

amounts until the next hearing to consider the fee application at which time this Court will

adjudicate any unresolved objections.

       12.     On August 28, 2020, the Courter entered the Order Authorizing the Employment
and Retention of Latham & Watkins LLP as Bankruptcy Co-Counsel Effective as of the Petition

Date (the “Retention Order”). [Docket No. 276]

       13.     In addition to retaining Latham, the Debtors pursuant to various court orders have

retained the following professionals: (i) Alvarez & Marsal as financial advisors [Docket No. 265],

(ii) Young Conaway Stargatt & Taylor, LLP as co-counsel [Docket No. 267], (iii)

PricewaterhouseCoopers LLP as tax advisors [Docket No. 277], and (iv) Greenhill & Co., LLC as

investment banker [Docket No. 278].

                                           OBJECTION

A.     Standard for Awarding Request for Compensation

       14.     As this Court is aware, when analyzing the allowance and reasonableness of
compensation sought by counsel to the Debtor, the Court “shall consider the nature, the extent,

and the value of such services, taking into account all relevant factors including - -

               (A)     the time spent on such services;
               (B)     the rates charged for such services;
               (C)     whether the services were necessary to the administration of, or
                       beneficial at the time at which the service was rendered towards the
                       completion of, a case under this title;
               (D)     whether the services were performed within a reasonable amount of
                       time commensurate with the complexity, importance, and nature of
                       the problem, issue, or task addressed;



                                                  4
               Case 20-11835-JTD          Doc 468      Filed 10/08/20     Page 5 of 9




               (E)     with respect to a professional person, whether the person is board
                       certified or otherwise had demonstrated skill and experience in the
                       bankruptcy field; and
               (F)     whether the compensation is reasonable based on the customary
                       compensation charged by comparably skilled practitioners in cases
                       other than cases under this title.
11 U.S.C. § 330(a)(3)(A)-(F).

       15.     Section 330 of the Bankruptcy Code further provides that: “the court shall not allow

compensation for - -

               (i)     unnecessary duplication of services; or
               (ii)    services that were not—

                       (I)      reasonably likely to benefit the debtor’s estate; or

                       (II)     necessary to the administration of the case.

11 U.S.C. § 330(a)(4)(a)(i) and (ii).

       16.     Moreover, the professional bears the burden of proof of establishing that fees were

for actual necessary, and reasonable services rendered. See, e.g., In re Fleming Co., Inc., 304 B.R.

85, 89 (Bankr. Del. 2003) (citing Zolfo, Cooper & Co. v. Sunbeam-Oster Co., 50 F.3d 253 (3d Cir.

1995)). Having multiple attorneys staffed on a case working on the same matters does not on its

face appear efficient and the reason for such high levels of staffing must be justified and explained

by Latham. See In re Fleming, 304 B.R. at 91-92.

       17.     In reviewing fee requests of all professionals retained in a chapter 11 case, “the

Court ‘must protect the estate, lest overreaching attorneys or other professionals drain it of wealth

which by right should inure to the benefit of unsecured creditors.’” Id. at 89; citing In re Busy

Beaver Building Centers, Inc., 19 F.3d 883, 844 (3d Cir. 1994).

       18.     In order to assist a court and parties in interest in determining if a party has complied

with the requirements of section 330, Rule 2016-2 of the Local Rules for the Bankruptcy Court for

the District of Delaware (“Local Rule 2016-2”) requires that the narrative portion of a fee request

“shall inform the Court of circumstances that are not apparent from the activity descriptions” and



                                                   5
              Case 20-11835-JTD          Doc 468     Filed 10/08/20     Page 6 of 9




“reasons for the use of multiple professionals for a particular activity or reasons for substantial

time billed relating to a specific activity.” See Local Rule 2016-2(c)(iii). Additionally, Local Rule

2016-2(d) provides that a request for compensation, “shall include activity descriptions which shall

be sufficiently detailed to allow the Court to determine whether at the time, or any portion thereof,

is actual, reasonable and necessary and shall include … complete and detailed activity

descriptions; … the subject matter (e.g., exclusivity motion, section 341 meeting); the activity

descriptions shall individually identify all meetings and hearings, each participant, the subject(s)

of the meeting or hearing and the participant’s role… .”

B.     The Fees and Expenses Set Forth in the Application Should Be Disallowed or
       Substantially Reduced Due to the Debtors’ Failure to Satisfy the Standards for
       Awarding Compensation

       i.      Overstaffing Led to Unnecessary Duplication of Efforts and Intra-Office
               Communications

       19.     The Application should be denied to the extent the Application contains

unnecessary and duplicative time entries.

       20.     Latham assigned eighty-five (85) attorneys – twenty-four (24) partners, six (6)

counsel and twenty-nine (29) associates – and twenty-six (26) paraprofessionals to this case. The

number of professionals working on this case is excessive, unnecessary and unreasonable.

Furthermore, this excessive staffing invariably leads to burdensome and often unproductive inter-

office conferences among the various attorneys staffing the case. This case is not unique as

evidenced by the large number of attorneys staffed on each matter and numerous inter-office

conferences described in the Application, with specific examples highlighted below.             The

compensation allocated for these inter-office conferences should be disallowed or substantially

reduced.

       21.     Asset Disposition. Latham billed $478,911.00 to this project category with twenty-

five (25) attorneys devoting 532.5 hours to reviewing, commenting or communicating on aspects

of a potential sale, merger, or other disposition of the Debtors’ assets, including coordination with



                                                 6
               Case 20-11835-JTD        Doc 468      Filed 10/08/20     Page 7 of 9




the Debtors’ investment banker, Greenhill & Co., LLC, and pleadings related thereto. It is unclear

how this benefit the Debtors’ estates and, specifically, unsecured creditors such as BMG, or which

estates it benefited.

        22.     Employment and Fee Applications. Latham billed $142,051.00 to this project with

ten (10) timekeepers recording 157.7 hours to these issues. It is difficult to discern why so many

timekeepers were necessary for such a task as this clearly increased costs to the Debtors’ estates.

        23.     Financing and Cash Collateral. Latham billed $165,577.00 to this category. Fifteen

(15) timekeepers billed 165.2 hours to reviewing the DIP financings, pleadings related thereto, and

objecting to financing requests. The Application does not explain why the estates benefited from

having so many persons dedicated to this task.

        24.     Litigation. Latham billed $576,290.00 to this category with twenty-five (25)

timekeepers recording time entries to these issues. Again, it is difficult to discern why so many

timekeepers were necessary for such a task. Furthermore, time descriptions reveal multiple

attorneys performing overlapping research, reviewing similar documents and conducting multiple

inter-office conferences.

        25.     In contravention of Local Rule 2016-2, Latham has not explained the “reasons for

the use of multiple professionals for a particular activity” or why compensation for duplicative

efforts should be granted in contravention of Bankruptcy Code section 330. See Local Rule 2016-

2(c)(iii); 11 U.S.C. § 330(a)(4). Accordingly, fees requested that relate to time resulting from

overstaffing and inter-office communications related thereto should be denied or substantially

reduced.

        ii.     Duplicative Time Entries Should Be Expunged

        26.     On August 6, 2020 timekeeper Markus von der Marwitz recorded 5.5 hours to

“Research case law and precedent on objections and replies to objections to equity trading motion

by Nantahala” as well as 4.0 hours on August 7, 2020 to “Research case law and precedent on

objections and replies to objections to equity trading motion by Nantahala,” 1.10 hours to

“Research case law and precedent on objections and replies to objections to equity trading motion


                                                 7
              Case 20-11835-JTD         Doc 468       Filed 10/08/20    Page 8 of 9




by Nantahala” on August 8, 2020, and 3.90 hours to “Research case law and precedent on

objections and replies to objections to equity trading motion by Nantahala” on August 9, 2020.

These entries are identical and should be disallowed. See e.g., In re Fleming Companies, Inc.,

supra, 304 B.R. at 93 (citing Zolfo, Cooper & Co., 50 F.3d at 260 (in capping rates of accounting

firm, bankruptcy court noted that firm had “duplicated effort[s], used too many high-level

personnel and submitted an incomplete fee application”)).

                                         CONCLUSION

       27.     In light of the foregoing, BMG respectfully requests that the Court deny or, in the

alternative, substantially reduce the fees sought in the Application consistent with the above

described objections. If necessary to determine the reasonableness and allowance of the fees

sought by Latham, BMG requests that the Court set and schedule an evidentiary hearing on the

Application. BMG also requests that this Court enter any further and additional relief as this Court

deems appropriate.

       28.     BMG expressly reserves the right to amend or supplement this Objection prior to

or in connection with any hearing before the Court with respect to the Application or request for

payment and to seek that any request for payment of the fees and expenses sought in the

Application be disallowed.



 Dated: October 8, 2020                              /s/ Sean J. Bellew
                                                     Sean J. Bellew (#4072)
                                                     Bellew LLC
                                                     Red Clay Center at Little Falls
                                                     2961 Centerville Road, Suite 302
                                                     Wilmington, Delaware 19808
                                                     Telephone: (302) 353-4951
                                                     sjbellew@bellewllc.com

                                                     -and-




                                                 8
Case 20-11835-JTD   Doc 468    Filed 10/08/20    Page 9 of 9




                              Gerard P. Fox (pro hac vice forthcoming)
                              Gerard Fox Law P.C.
                              1880 Century Park East, Suite 1410
                              Los Angeles, CA 90067
                              Telephone: (310) 441-0500
                              Facsimile: (310) 441-4447
                              gfox@gerardfoxlaw.com

                              Attorneys for BMG Rights Management (US)
                              LLC




                          9
